C. E. CHILLINGWORTH, Circuit Judge.
This cause was duly tried by the court.
The evidence unmistakably shows that the plaintiffs were in an automobile, stopped at a traffic light, when the defendant, without any excuse whatsoever, ran into the rear of plaintiffs’ car.
The plaintiff wife suffered bruises and was badly shaken up but there were no permanent injuries. She went to the doctor! several times and received treatments and lost ten days from work, together with some further physical injuries which have persisted in part to the present time.
The damage , to the automobile was repaired by the plaintiff husband, who seeks no recovery for that item.
Therefore, it is ordered that the plaintiff, Marjorie Verden, do have and recover from the defendant the sum of $400, and that the plaintiff Nelson O. Verden, do have and recover from the defendant $100, together with the costs of this cause in the amount of $12.90, for all of which let execution issue against the defendant.